Exhibit Broadridge Financial Solutions, Inc. Announces Tender Offer for up to $75 Million Aggregate Principal Amount of its 6.125% Senior Notes Due 2017 LAKE SUCCESS, New York – August 5, 2008 – Broadridge Financial Solutions, Inc. (NYSE: BR) announced that it has commenced today a cash tender offer to purchase up to $75 million aggregate principal amount of its 6.125% Senior Notes due 2017. The offer will expire at midnight, New York City time, on Tuesday, September 2, 2008 (as the same may be extended or earlier terminated, the “Expiration Time”). Holders who validly tender their notes at or prior to 5:00 p.m. New York City time on Monday, August 18, 2008 (as the same may be extended or earlier terminated, the “Early Tender Deadline”), will be eligible to receive total consideration which includes the early tender premium.Holders who validly tender their notes after the Early Tender Deadline and at or prior to the Expiration Time will be eligible to receive only the tender offer consideration, namely the total consideration less the early tender premium. The total consideration for each $1,000 principal amount of notes accepted for payment is $915.The total consideration includes the early tender premium of $30 in cash per $1,000 principal amount of notes and is payable for notes purchased in the offer that are validly tendered and not validly withdrawn at or prior to the Early Tender Deadline.Holders whose notes are accepted for payment but who validly tendered and did not validly withdraw such notes after the Early Tender Deadline, and at or prior to the Expiration Time, will only be eligible to receive the tender offer consideration of $885 per $1,000 principal amount of notes accepted for payment pursuant to the offer.In addition, holders whose notes are purchased will receive accrued and unpaid interest from the last interest payment date to, but not including, the payment date. In the event that the principal amount of notes validly tendered and not validly withdrawn prior to the expiration time of the offer exceeds the maximum tender amount of $75 million, the notes will be accepted for payment on a pro rata basis based on the total principal amount of notes tendered.The company reserves the right to increase or waive the maximum tender amount in its sole discretion without extending or reinstating withdrawal rights of holders of the notes. The offer is not contingent upon the tender of any minimum principal amount of notes or on obtaining financing, but the offer is conditioned upon the satisfaction of certain conditions.The company intends to finance the purchase of the notes pursuant to the offer from available cash.Full details of the terms and conditions of the offer are included in the company’s Offer to Purchase dated August 5, 2008, and the related letter of transmittal. J.P.
